Title: [Diary entry: 4 July 1788]
From: Washington, George
To: 

Friday 4th. Thermometer at 70 in the Morning—74 at Noon—And 74 at Night. A very heavy Morning with the Wind at South where it continued all day with sparse dripping rain at Intervals till One or two Oclock when the clouds broke; but another arising at dusk it rained hard for about 20 Minutes. Visited all the Plantations in the Morning, and all except that in the Neck in the afternoon. At the Ferry—The same Plows as yesterday, were at Work. The other hands were following the Cradlers; binding & putting the Wheat in small shocks. At French’s—The Rye which had been cut down being too wet to bind—the People were Hoeing, till the Afternoon, Corn; Three plows and two harrows were at work as yesterday. At Dogue Run—The same cause preventing the binding of Rye, the Hoe People went to thinning and weeding of Carrots. Two Plows and a harrow at Work. The Cradlers having cut down the Rye in field No. 6, went, after breakfast to cutting the ripest & thickest set Barley in No. 2—where they were ordered to remain till dinner time and then repair to Muddy hole and cut the forwardest of the Barley there till Night and then to proceed into the Neck to do the like at that place tomorrow. At Muddy hole. Being interrupted by the dripping Rains, the binders fell a good way behind the cradlers, but when the State of the grain would permit they returnd to this Work. The Cradlers (4, Jack having cut himself) would nearly finish the Rye this Evening.  In the Neck—The Cradlers continued to cut, but the grain being too damp to bind, the People for the greater part of the time were weeding the Pease in hills. Two Plows & a harrow were in the Corn—One in the hilled Pease—and two Plows & a harrow were preparing for & putting in Buck Wheat. In the Afternoon, Mr. Madison and Doctr. Stuart, with a Son of Mr. Willm. Lee, arrived from Richmond.